EXHIBIT 10.2
 
EXTENSION AGREEMENT


Reference is hereby made to the Share Exchange Agreement dated as of December 7,
2012, as amended (the “Agreement”), by and among Life Nutrition Products, Inc.,
a Delaware corporation, ADGS Advisory Limited, a Hong Kong corporation, ADGS
Advisory (Holding) Limited, a British Virgin Islands corporation, Almonds Kisses
Limited (BVI), a British Virgin Islands company (the “BVI Entity”), and each of
the shareholders of the BVI Entity identified below (the “BVI Entity
Shareholders”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
 
The undersigned parties agree as follows:
 
Notwithstanding anything to the contrary contained in Section 4.02 of the
Agreement, the Closing or the Closing Date of the transactions contemplated by
the Agreement is hereby extended to on or before April 15, 2013.
 
IN WITNESS WHEREOF, the parties have executed this Extension Agreement as of the
28th day of March, 2013.
 

LIFE NUTRITION PRODUCTS, INC.   ADGS ADVISORY LIMITED               By:
/s/ Chu Zhanjun
  By:
/s/ Tong Wing Shan
  Name:
Chu Zhanjun
  Name:
Tong Wing Shan
  Title :
CEO
  Title : Director                           ADGS ADVISORY (HOLDING) LIMITED  
ALMONDS KISSES LIMITED (BVI)               By: /s/ Chan Yiu Hang   By: /s/ Tong
Wing Shan   Name: Chan Yiu Hang   Name: Tong Wing Shan   Title: Director  
Title: Director                           THE BVI ENTITY SHAREHOLDERS:          
            /s/ Tong Wing Yee     /s/ Tong Wing Shan     Tong Wing Yee     Tong
Wing Shan                 /s/ Tso Yin Yee     /s/ Pang Yiu Kwong     Tso Yin Yee
    Pang Yiu Kwong                 /s/ Sin Kok Ho     /s/ Fahy Roase Collette  
  Sin Kok Ho     Fahy Roase Collette                 /s/ Tsang Kwai Chun   ADGS
Advisory (Holding) Limited     Tsang Kwai Chun               By: /s/ ChanYiu
Hang         Name: Chan Yiu Hang         Title: Director  